COWART, Judge.
The inherent nature of a mobile automobile constitutes an exigent circumstance making its search upon probable cause but without a warrant constitutionally reasonable. Chambers v. Maroney, 399 U.S. 42, 90 S.Ct. 1975, 26 L.Ed.2d 419 (1970); Carroll v. U. S., 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925); State v. Francoeur, 387 So.2d 1063 (Fla. 5th DCA 1980); State v. Rapp, 389 So.2d 1100 (Fla. 1st DCA 1980) [1980 F.L.W. 2075], The trial court’s denial of a motion to suppress based on its finding of probable cause comes to this court with a presumption of correctness. McNamara v. State, 357 So.2d 410, 412 (Fla.1978). Appellant has failed to overcome that presumption in this case. The final judgment and sentence is
AFFIRMED.
COBB and FRANK D. UPCHURCH, Jr., JJ., concur.